Citation Nr: 0211787	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-06 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and M.G. 



INTRODUCTION

The veteran had active service from August 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Regional Office (RO) in Los Angeles, California, which 
granted service connection for PTSD and assigned a 10 percent 
evaluation, effective May 28, 1997.  Following a hearing at 
the RO in December 1998, a hearing officer in a decision 
later that month, assigned a 30 percent evaluation for PTSD, 
effective May 28, 1997.  In September 2000, PTSD was assigned 
a 50 percent evaluation, again effective May 28, 1997. The 
veteran continues to disagree with the assigned rating.

The Board notes that the veteran requested a hearing before a 
member of the Board at the RO.  However, in March 1999, the 
veteran withdrew this request.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim, and all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  PTSD is manifested by recurrent flashbacks and dreams of 
Vietnam experiences, a startle reaction, a depressed mood, 
difficulty with concentration, a constricted affect, limited 
social interaction and a need for medication; the veteran is 
gainfully employed. 

CONCLUSION OF LAW

An initial evaluation 70 percent for PTSD is warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.1, 4.3, 4.7, 4.16, 4.130, Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issues on 
appeal.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations pertaining to 
the issue on appeal.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. In January 2002, the veteran and his 
representative were provided a letter notifying them of the 
provisions of the VCAA (see below). They were advised as to 
which portion of the information and evidence, if any, was to 
be provided by the veteran and which portion, if any, the VA 
would attempt to obtain on his behalf. See Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002). The Board therefore 
finds that the notice requirements of the new law have been 
met.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.


In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Under the rating criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 70 percent evaluation is warranted 
for PTSD with occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 
See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that when there is a question as to which of 
two evaluations should be applied to a disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Before a total rating 
based upon individual unemployability may be granted, there 
must also be a determination that the veteran's service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2001). 

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment, Moore v. Derwinski, 
1 Vet. App. 356. 358 (1991).  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).


Analysis

A review of the evidence discloses that when the veteran was 
accorded a psychiatric examination for rating purposes by VA 
in July 1997 it was stated that he met the criteria 
warranting the diagnosis of PTSD, although his psychological 
testing suggested exaggeration.  It was further noted that 
overall evaluation of the data did not suggest malingering.  
His symptoms were described at that time was being moderate 
in degree.  He was given a Global Assessment of Functioning 
Scale score of 60.  However, in an October 1997 communication 
a readjustment counseling therapist at the Riverside Vet 
Center in Riverside, California, indicated that the veteran 
first presented himself at that facility in August 1997.  It 
was indicated the veteran had attended both individual and 
group therapy since August and was slowing gaining trust.  In 
the social worker's opinion, the 10 percent disability rating 
assigned for the PTSD reflected the veteran was 
"substantially under-rated."  The individual gave an Axis I 
diagnosis of PTSD, which was described as severe in degree.  
Also diagnosed was alcoholism, in remission.  A Global 
Assessment of Functioning score of 42 was provided.

The veteran was most recently accorded a VA psychiatric 
examination in July 2000. It was noted that his service-
connected PTSD is manifested by recurrent flashbacks and 
dreams of Vietnam experiences, a startle reaction, a 
depressed mood, difficulty with concentration, a constricted 
affect, limited social interaction and a need for medication; 
the veteran is gainfully employed. The examiner commented 
that the veteran's ability to work was fragile, despite the 
small business he had started. The veteran's major depression 
and alcohol abuse in the past were said to be allied to his 
PTSD. A Global Assessment of Functioning (GAF) score of 50 
was given. A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) (Fourth 
Edition). Taking into account the scope and chronicity of the 
symptoms due to the service-connected PTSD, the Board finds 
that the degree of functional impairment attributable to this 
condition more closely approximates the criteria for a 70 
percent schedular evaluation, effective May 1997. Symptoms 
characteristic of the criteria for a 100 percent schedular 
evaluation have not been reported. Further, at the time of 
the July 2000 VA examination, the veteran was working 2 jobs, 
involving registering and picking up documents for used car 
dealers, with a combined income of $1200 to $1300 per month. 
As it cannot be concluded that the service-connected PTSD has 
precluded gainful employment, a total rating based on 
individual unemployability is not warranted. The benefit of 
the doubt is resolved in the veteran's favor to the extent 
indicated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.3, 4.7, 4.16, 4.130, Code 9411.  








ORDER

A schedular evaluation of 70 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

